Citation Nr: 0421027	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to service-
connected encephalitis (and alternatively claimed as due to 
smoking in service).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1958 to April 1959.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Reno, Nevada, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you is 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  While an October 2002 statement of the case 
(SOC) included mention of regulations implementing the VCAA, 
the veteran has not received notice that is in full 
compliance with applicable guidelines.  Since the case is 
being remanded anyway, there is an opportunity to correct any 
VCAA notice deficiency.

The veteran claims that he has COPD secondary to his service-
connected encephalitis.  While he was afforded a VA 
respiratory diseases examination in April 2002 (when COPD was 
diagnosed) the examination report did not include an opinion 
as to whether or not the veteran's COPD was proximately due 
to his encephalitis.  As that is a theory of entitlement 
proffered by the appellant, such opinion is necessary.  See 
38 C.F.R. § 3.159(c)(4).

The veteran has been treated for COPD on numerous occasions 
at VA medical facilities.  The most recent treatment record 
on file is dated in December 2001; any later treatment 
reports are constructively of record, and should be secured.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be provided notice of 
the VCAA as it pertains to his instant claim 
in full compliance with the statutory 
provisions, implementing regulations, and all 
interpretative United States Court of Appeals 
for Veterans Claims decisions.  He and his 
representative should have the opportunity to 
respond.

2.  The RO should ask the veteran to identify 
all sources of treatment he received for COPD 
from December 2001 to the present.  The RO 
should obtain copies of complete clinical 
records from all treatment sources 
identified.  

3.  The veteran should then be scheduled for 
a VA respiratory examination to determine the 
likely etiology of his COPD.  .  The 
veteran's claims folder must be reviewed by 
the examiner in conjunction with the 
examination, and any indicated tests or 
studies should be completed.  The examiner 
should opine regarding the etiology of the 
COPD, including specifically whether, as 
likely as not, the COPD was caused or 
aggravated by the veteran's service-connected 
encephalitis.  The examiner must explain the 
rationale for any opinion(s) given.  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental SOC (SSOC), 
and give the veteran and his representative 
the opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


